Order entered April 8, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00386-CV

                     IN RE JASON LOUIS MCDERMOTT, Relator

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-06883-G

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID EVANS
                                                         JUSTICE